Citation Nr: 1113578	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-40 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right hip bursitis.

2.  Entitlement to service connection for right hip bursitis, to include as secondary to the low back strain.

3.  Entitlement to service connection for left lower extremity numbness or radiculopathy, to include as secondary to the low back strain.

4.  Entitlement to a rating in excess of 20 percent for residuals of a right knee injury postoperative arthroscopic arthrotomy with medial meniscectomy and postoperative synovitis.

5.  Entitlement to a rating in excess of 20 percent for low back strain.

6.  Entitlement to a rating in excess of 10 percent for right lower extremity sciatic radiculopathy.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1975 (Army) and from November 1976 to November 1995 (Coast Guard). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in February 2010.

The issues of entitlement to service connection for left lower extremity numbness or radiculopathy, to include as secondary to the low back strain as well as entitlement to a rating in excess of 10 percent for right lower extremity sciatic radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim of service connection right hip bursitis was previously denied by the RO in a rating decision in January 2004.  There was no timely appeal and the decision became final.

2.  The evidence received since the January 2004 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for right hip bursitis.

3.  Right hip bursitis did not have an onset in service; and is not otherwise causally or etiologically related to the service-connected low back strain.

4.  The right knee disability is not shown to be productive of flexion limited to 15 degrees or extension limited to 20 degrees.  Instability of the knee or impairment of the tibia and fibula were not demonstrated.

5.  The low back strain was manifested by forward flexion limited to 60 degrees (45 degrees after three repetitions) with pain and spasm; the combined range of motion was 200 degrees (after three repetitions the combined range of motion was 185 degrees).  Neither forward flexion less than 30 degrees nor favorable ankylosis of the entire thoracolumbar spine is demonstrated by the evidence of record.

6.  The evidence of record demonstrates that the Veteran is not precluded from maintaining substantially gainful employment solely as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The RO's rating decision in January 2004 denying service connection for a right hip disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claims of service connection for right hip bursitis, to include as secondary to low back strain.  38 U.S.C.A. § 5108 (West 2002& Supp 2010); 38 C.F.R. § 3.156 (2010).

3.  A disability manifested by right hip bursitis was not incurred in or aggravated by military service and is not shown to be proximately due to, the result of, or aggravated by service-connected low back strain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

4.  The criteria for an evaluation in excess of 20 percent for residuals of a right knee injury postoperative arthroscopic arthrotomy with medial meniscectomy and postoperative synovitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2010).

5.  The criteria for a rating in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

6.  The criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in May 2008.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims and identified his duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the noted letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material. The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Given that new and material evidence has been received to reopen the claims for service connection for right hip bursitis at this time, the Board finds that no further assistance in developing the facts pertinent to reopen the Veteran's claims is required.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Laws and Regulations-New and Material

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened, because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis-New and Material

The claim for service connection for a right hip disorder was denied on the merits in a RO rating decision issued in January 2004.  The RO found that the service treatment records did not note right hip problems in service, and the Veteran did not present any evidence to show that the right hip disorder was etiologically related to the Veteran's period of service or a service-connected disability.  

Although properly notified of that January 2004 decision, the Veteran did not file a timely appeal and that decision is final.  The evidence of record at the time of the January 2004 denial included service treatment records, various lay statements from the Veteran regarding his claims, private treatment records from Providence Hospital and a September 2003 VA examination report.  

Since the October 1988 rating decision, the additional evidence received includes voluminous VA and private treatment records documenting treatment for various disorders, including right hip bursitis, June 2008, March 2009 and April 2009 VA examination reports documenting examination for the Veteran's various disorders, including right hip bursitis, the transcript of the Veteran's February 2010 hearing before the undersigned in which the Veteran generally testified concerning his claimed disabilities and various lay statements submitted by the Veteran regarding his claims.  The credibility of this evidence is presumed for the purposes of reopening a previously denied claim.  See Justus supra.

This new evidence of record raises a reasonable possibility of substantiating the Veteran's claims of service connection.  Accordingly, new and material evidence has been submitted to reopen the claims of service connection for right hip bursitis, to include as secondary to the low back strain.


Laws and Regulations-Service Connection

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Additionally, a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity will determine the baseline and current levels of severity under VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.             

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

Right Hip Bursitis

At the outset, it should be noted that the Veteran is service connected for right lower extremity sciatic radiculopathy secondary to the service connected low back strain. 

The Veteran contends that his right hip bursitis is etiologically related to his period of service, specifically, he contends that his right hip bursitis is causally related to his service-connected low back strain.  The service treatment records document treatment for complaints of pain in the right side after falling while playing basketball in November 1984.  Objectively, there was a large hematoma over the right iliac crest.  X-rays were negative for fracture.  The diagnosis was soft tissue injury right hip.  The Veteran was declared not fit for duty for 48 hours and prescribed Tylenol as needed.  Remaining service treatment records contain no reference to, treatment for or diagnosis of a right hip disorder.

Subsequent to service, in a May 2003 private treatment record, the Veteran complained of right hip pain ongoing for 6 months.  He reported that he sustained injury in a fall against a church pew in 1994.  On objective examination, the diagnosis was trochanteric bursitis.  

An October 2007 private treatment records from the Pleasant Valley Family Clinic include an October 2007 record with a diagnosis, in pertinent part, of right hip pain of unknown etiology.  In a subsequent October 2007 statement, the physician indicated that he had been treating the Veteran for approximately 10 years.  The physician indicated that the Veteran complained of back pain (with radiation and numbness in his legs and feet), left arm pain, right knee pain, and in pertinent part, right hip pain.  He reported that the Veteran believed that the pain was preventing him from doing his work at times and that he probably needed to quit work because of the pain he was having.  In a July 2008 treatment record, he received treatment for complaints of back pain and right hip pain.  Objectively, the Veteran exhibited significant tenderness over the right greater trochanter.  The diagnosis was right greater trochanteric bursitis.  The Veteran received injections of triamcinolone and xylocaine and tolerated the injections well.

During a March 2009 VA examination, the Veteran complained of a two year history of right lateral hip pain.  He complained of pain in the hip if he lay on it at night.  The examiner noted that the right hip pain had been diagnosed as bursitis by the Veteran's primary physician.  The examiner noted the service injury but also remarked that an in-service x-ray study of the right hip was negative.  The examiner noted a lack of continuity of treatment for hip complaints.

Following a physical examination and an X-ray report that showed minimal degenerative change about the hip, the diagnosis was trochanteric bursitis of the right hip.  The examiner opined that it was less likely than not that the right hip bursitis was secondary to the Veteran's service-connected lumbar strain.  To that end, the examiner explained that the in-service right hip injury was brief and self-limited.  Thus the examiner could not relate the right hip bursitis to the lumbar strain without resort to mere speculation.  In this regard, the examiner explained that the Veteran would have exhibited problems with both hips (not just the right hip) if it was secondary to the lumbar strain.

In an April 2009 VA examination addendum opinion, the examiner explained that the hip injury sustained in service in 1984 appeared to have been self limited and unlikely related to the current trochanteric bursitis in the right hip.  To that end, the examiner explained that the current symptoms associated with the trochanteric bursitis in the right hip did not manifest until several years after the Veteran's discharge from service.

Given its review of the record, the Board finds that service connection for the claimed right hip bursitis is simply not warranted.  In this regard, in the March 2009 VA examination report, the examiner opined that it was less likely than not that the current right hip bursitis was secondary to the service-connected lumbar strain, concluding  that he could not relate the right hip bursitis to the lumbar strain without resort to speculation.  To that end, the Board is aware of the recent Court decision, Jones v. Shinseki, 23 Vet.App. 382 (2010), which prohibits the Boards reliance on a VA examiner's opinion that invokes the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical fact to which a claimant is entitled.  However, in this case, the examiner qualified his statement, explaining that he would expect the Veteran to exhibit problems with both hips (not just the right hip) if his current hip bursitis was secondary to the service-connected lumbar strain.  Thus, the opinion does not appear to be speculative at all.  Rather, the examiner seems to conclusively opine that it is less likely than not that the current right hip bursitis is related to the service-connected lumbar strain because the Veteran does not exhibit symptoms of disorder in both hips.  The examiner is certainly competent to offer an opinion in this regard.  See Grottveit supra.   

Further in the April 2009 VA examination addendum opinion, the examiner explained that the hip injury sustained in service in 1984 appeared to have been self limited and unlikely related to the current trochanteric bursitis in the right hip.  Therefore, service connection cannot be awarded on a direct basis either.  38 C.F.R. § 3.304.  The record seems to indicate that current symptoms of right hip bursitis onset years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The regulations are clear that service connection is allowed for a current disability proximately due to or the result of a service-connected disability.  In this case, the evidence of record simply fails to show that the Veteran's currently diagnosed right hip bursitis was proximately due to, the result of, or aggravated by his service-connected lumbar strain.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. at 448 (1995).

The Board emphasizes at this point that this decision does not imply that the Veteran is not sincere in his belief that his right hip bursitis is causally or etiologically related to his service-connected lumbar strain.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  He may sincerely believe that he his right hip bursitis was proximately due to, the result of, or aggravated by his service-connected lumbar strain, as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation.  In this regard, it is now well established that lay people without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this case the competent medical evidence finds no etiological relationship between the right hip bursitis and the service-connected lumbar strain.  In the absence of such evidence, service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this issue on appeal is denied.
Laws and Regulations-Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is file until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Right Knee

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)


38 C.F.R. § 4.71, Plate II  (2010)


Factual Background and Analysis

In January 2008, the Veteran filed his current claim for an increased rating.  In the appealed October 2008 rating decision, the RO denied his claim for a higher evaluation for the right knee.  By way of history, service treatment records reflect that in 1987, the Veteran was treated for right knee synovitis, and in late 1991, he received treatment for a torn meniscus of the right knee.  A September 2003 VA medical examination noted no right knee deformity, so mild crepitus, and a range of motion of 0 degrees to 120 degrees without complaints of pain.  There was no subluxation or lateral instability. 

During a June 2008 VA examination, the Veteran complained of worsening chronic knee pain.  He reported that the knee flared up with bending, lifting and cold weather.  There was also some occasional swelling but no locking.  He experienced weakness of the knee without additional loss of motion.  During flare ups at work, he stopped activity, got off his feet and took medication which eased his symptoms over time.  Reported functional restrictions included limitations with standing, walking, squatting, lifting and limitation in recreational activities.  He used a cane to ambulate but did not wear a knee brace.  Reportedly he was incapacitated 15 days over the past year; each episode lasted one day in duration.

Objectively, he walked with a moderate limp favoring his right lower extremity.  There were healed arthroscopic scars over the right knee.  There was no swelling, redness, heat, tenderness or deformity.  Ligaments were tight in the right knee to stress testing in all directions without evidence of ligament laxity.  Joint lines were nontender.  He could extend the right knee to -10 degrees (pain at endpoint) and flex to 95 degrees (pain at 90 degrees).  The patella tracked normal without appreciable laxity or crepitus.  There was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistance times three.  X-ray reports show degenerative changes of the right knee.  The diagnosis was right knee injury with degenerative joint disease, postoperative arthrotomy times two.

In a November 2008 private treatment record, objective examination showed no obvious deformity or effusion.  The Veteran exhibited excellent range of motion with tenderness to palpation and pain in the medial portion of the knee.

Given its review of the medical evidence of record, the Board finds that a rating in excess of 20 percent for the right knee disability is not warranted.  In this regard, in the June 2008 VA examination report the Veteran's right knee had flexion to 95 (pain at 90 degrees) and extension to 10 degrees (with pain at the end point); in the November 2008 private treatment report, the physician reported that the Veteran had excellent range of motion with tenderness to palpation and pain in the medial portion of the knee.  There was no obvious deformity or effusion.    The criteria for a 30 percent rating would require severe knee impairment manifested by recurrent subluxation or lateral instability, flexion limited to 15 degrees, extension limited to 20 degrees, tibial and fibula impairment with marked knee disability or ankylosis.  During this period in question, such impairment was not documented.  

While the Veteran did have complaints of pain associated with the disability at issue, "a finding of functional loss due to pain must be 'supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  Although he subjectively complained of pain in movement, the pathology and objective observations of the claimant's behavior do not satisfy the requirements for a higher evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a higher rating. Therefore a higher rating is not warranted based on additional loss of motion due to repetitive use.  See Deluca, supra.  In any event, the Board notes that June 2008 examination report indicates there was no additional loss of motion following repetitive use.  The Board is aware that separate ratings for limitation of motion and instability may be assigned.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  Given that instability of the right knee is not demonstrated a separate rating for such is not warranted.  For these reasons, the Board finds that the Veteran is not entitled to a rating in excess of 20.


Low Back Strain



Thoracolumbar Spine 38 C.F.R. § 4.71, Plate 5 (2010)

The Spine
5235
Vertebral fracture or dislocation
General Rating Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239    
Spondylolisthesis or segmental instability     

5240
Ankylosing spondylitis

5241    
Spinal fusion    

5242
Degenerative arthritis of the spine (see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment. 
Effective September 26, 2003

Factual Background and Analysis

In January 2008, the Veteran filed his current claim for an increased rating.  In the appealed October 2008 rating decision, the RO denied his claim for a higher evaluation for the low back strain.

VA and private treatment records document the treatment the Veteran received for various disorders, including his low back strain.  An October 2007 private treatment record reports that the Veteran had full range of motion of the back with muscle spasm.  He was given an injection of pain medication, and prescribed an oral pain medication.  

During the June 2008 VA examination, the Veteran complained of worsening back pain requiring him to use Demerol for control of painful flare-ups.  Flare ups of pain occurred with cold weather changes, lifting and prolonged ambulatory activities.  He denied any persistent neurologic deficit.  He did complain of weakness of the back with flare ups and reported that his external rotation was limited to 0 degrees bilaterally with flare ups.  During painful flare ups he stopped activity and took medication which eased symptoms over varied periods of time.  He was employed as a mail clerk for a law firm.  Functional restrictions included limitation with standing, walking, lifting, climbing and recreational activities.  He used a cane for ambulation but did not wear a back brace.  Reportedly he was incapacitated 20 days at one time over the past year.  Each episode of incapacitation lasted one to two days in duration.

Objectively, he walked with a moderate limp favoring his right lower extremity.  There was normal alignment of the spinous process.  There was moderate spasm and tenderness to palpation of the lumbar spine.  He had forward flexion to 60 degrees; posterior flexion to 5 degrees; lateral flexion to 10 degrees bilaterally; and, rotary flexion to 35 degrees bilaterally with pain at extreme range of motions in all directions.  Straight leg reflexes were negative; there was no additional weakness, fatigability, discoordination, additional restricted range of motion or functional impairment following repetitive stress testing against resistance.  Neurological examination was unremarkable.  X-ray films revealed degenerative joint disease of the spine.  

In a November 2008 private treatment record, the Veteran had tenderness to palpation of the lower lumbar spine.  Straight leg raising caused back pain but was negative for radicular pain.  The examiner noted that the Veteran was not using a cane or walker.

During a March 2009 VA examination, the Veteran complained of ongoing back pain that required him to miss work approximately twice a month.  He was employed as a mail clerk for a law firm.  He had difficulty standing, walking and climbing stairs.  He could not take pain medication at work but did take soma and Demerol for the pain.  The examiner reported that x-rays showed only minimal degenerative arthritic changes consistent with age.

Objectively, the Veteran had normal posture and gait; however, he walked somewhat stiffly.  He had extension to 20 degrees; forward flexion to 60 degrees; lateral flexion to 30 degrees bilaterally; and, rotation to 30 degrees bilaterally, all with pain in the midlumbar back.  After three repetitions, forward flexion was reduced to 45 degrees; there was no change in the other ranges of motion due to pain, spasm, tenderness or fatigue.  He described episodes of spasms in his back after he had pain which caused a brief loss of sensation in the right leg.

Given this review of the record, the Board finds that a rating in excess of 20 percent is not warranted.  In this regard, to warrant a rating in excess of 20 percent, forward flexion less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine must be demonstrated by the evidence of record.  Such impairment is simply not documented by the evidence of record.  Although the Veteran did demonstrate an additional limitation in motion following repetitive use in the March 2009 VA examination, such additional limitation in motion did not satisfy the requirements for a higher evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a higher rating and a higher rating is not warranted based on additional loss of motion due to repetitive use.  See Deluca, supra.  For the reasons noted above, a rating in excess of 20 percent is not for the Veteran's low back strain.  Further, while the Veteran has stated that he has experienced incapacitating episodes requiring him to take off from work twice monthly (a day each time), for purposes of VA compensations, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, there has been no evidence to indicate that the time-off is per physician's orders, and requires bed rest.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds that the disabilities are not so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the Veteran's low back and right knee disabilities have not necessitated frequent periods of hospitalization and there is no objective evidence that it resulted in marked interference with his employment.  The facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

TDIU

Laws and Regulations

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2009)

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service- connected disability; and unemployability, in service- connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341 (2009).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).

Factual Background and Analysis

The record shows that the Veteran is currently service-connected for a right knee disability (20 percent), low back strain (20 percent) and right lower extremeity sciatic radiculopathy, secondary to the low back strain (10 percent).  Thus, the Veteran does not meet the rating criteria outlined above for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).  

Notwithstanding, the probative question in TDIU claims is whether service-connected disabilities alone preclude a claimant from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is not considered substantially gainful employment, and, as noted above, is generally shown when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.

Based on this review of the record, the Board finds that a TDIU rating is not warranted in this case.  In this regard, the Board is aware of an October 2007 statement from the private physician reporting that "the patient believes that the pain is preventing him from doing his work at times.  There are times when he goes to work and he does not really think he should be because of the pain he is having.  He believes that he probably needs to quit work because of the pain that he is having."  However nothing therein suggests that the physician finds the Veteran unemployable due to his service-connected disabilities.   LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate when it is unsupported by clinical evidence).  Further, as recently as his February 2010 travel board hearing, the Veteran testified that he was employed by a very large law firm and was in charge of the mailroom for that practice.  Since the date of that hearing, he has not submitted any evidence to indicated that he is no longer employed. 

Further, while the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  He may sincerely believe that he is unemployable due to his service-connected disabilities, as a lay person, he is not competent to render a medical diagnosis or an opinion concerning unemployability.  See Layno supra; see also  Jandreau supra.  In this case, as the veteran is currently working, there is no competent evidence indicating he is unemployable due to his service-connected disabilities.  In the absence of such evidence, a TDIU rating is not warranted.

In any event, the Veteran is currently employed and as noted, regardless of the foregoing, TDIU benefits cannot be granted because the Veteran does not meet the rating criteria outlined above for consideration of a TDIU rating.  38 C.F.R. § 4.16(a).  Hence, the Board will deny the claim for a TDIU.


ORDER

As new and material evidence has been received to reopen the claim of service connection for right hip bursitis to this extent, the appeal is allowed.

Service connection for right hip bursitis, to include as secondary to the low back strain is denied.

A rating in excess of 20 percent for residuals of a right knee injury postoperative arthroscopic arthrotomy with medial meniscectomy and postoperative synovitis is denied.

A rating in excess of 20 percent for low back strain is denied.

Entitlement to a TDIU is denied.


REMAND

In the October 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral leg numbness.  The Veteran's appeal included the issues of service connection for bilateral leg numbness.  During the pendency of the appeal, the RO, in an August 2009 decision, granted service connection for right lower extremity sciatic radiculopathy and assigned a 10 percent evaluation effective on January 4, 2008, the date of the veteran's claim for service connection for that disorder.   

The Veteran has expressed timely disagreement with the August 2009 rating decision with regard to the assigned rating for the right lower extremity sciatic radiculopathy.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).  Thus, a Statement of the Case should be issued as to this claim. To date, however, no Statement of the Case has been issued.  It remains incumbent upon the RO to issue a Statement of the Case addressing this particular issue, and, as indicated in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this matter must be addressed on remand. See also 38 C.F.R. § 19.26 (2010).  

With regard to the claim for service connection for the left lower extremity radiculopathy, the Board notes the Veteran has consistently maintained that he has radicular symptoms in both legs due to his low back strain.  The Veteran underwent a VA examination in March 2009, and the VA examiner documented examination findings associated with the right radicular symptoms and diagnosed equivocal but not definite radiculopathy in the right sciatic distribution.  However there was no mention of, or opinion offered, for the claim associated with the radicular symptoms in the left leg.  Thus, the March 2009 VA examination is not negative evidence of a diagnosis, which would weigh against the Veteran's claim. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006)(citing Forshey v. Principi, 284 F.3d 1335, 1363 (Fed.Cir.2002) (negative evidence, actual evidence which weighs against a party, must not be equated with the absence of substantive evidence).  

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), the need for additional evidence regarding his claim.  This letter should reflect all appropriate regulatory and legal guidance for de novo review.  See 38 C.F.R. § 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should issue a Statement of the Case concerning the issue of entitlement to a rating in excess of 10 percent for the right lower extremity sciatic radiculopathy.  The Veteran should be advised of the time period within which to perfect his appeal.  38 C.F.R. § 20.302(b) (2010).  The RO is reminded that this claim is not to be returned to the Board unless the Veteran perfects it on appeal.

3.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treat him for his left lower extremity radiculopathy, to include as secondary to the low back strain.  After he has signed the appropriate releases, previously unidentified records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  The Veteran should also be afforded a VA neurology examination of the right and left lower extremities.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case prior to the examination of the Veteran.  A notation to the effect that this record review took place should be included in the report of the physician.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Peripheral Nerves Examination.  

Concerning the right lower extremity, following the examination, the physician indicate whether there is complete paralysis of the sciatic nerve; or severe incomplete paralysis, with marked muscular atrophy; or moderately severe incomplete paralysis; or, moderate incomplete paralysis; or mild incomplete paralysis.  Adequate reasons and bases are to be provided for any opinion provided.  

Regarding the left lower extremity, following the examination, the physician should provide diagnoses of the left lower extremity currently affecting the Veteran and offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater likelihood) that the Veteran suffers from any left lower extremity radiculopathy causally or etiologically related to his service-connected low back strain or otherwise etiologically related to his period of service.  In providing an opinion, the neurologist is requested to cite to the record, and to medical textbooks, etc. when necessary in order to provide a comprehensive opinion.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

5.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for the scheduled VA examinations without good cause shown may have adverse effects on his claim.

6.  After completion of the above and any additional development deemed necessary, the RO should review the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


